SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

302
KA 10-01038
PRESENT: SCUDDER, P.J., SMITH, CARNI, AND SCONIERS, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

MARCIA A. WEBER, DEFENDANT-APPELLANT.


BRIDGET L. FIELD, ROCHESTER, FOR DEFENDANT-APPELLANT.

LAWRENCE FRIEDMAN, DISTRICT ATTORNEY, BATAVIA (DAVID E. GANN OF
COUNSEL), FOR RESPONDENT.


     Appeal from an order of the Genesee County Court (Robert C.
Noonan, J.), dated March 19, 2010. The order directed defendant to
pay restitution of $9,925.11.

     It is hereby ORDERED that the order so appealed from is
unanimously modified on the law by vacating the amount of restitution
ordered and as modified the order is affirmed, and the matter is
remitted to Genesee County Court for a new hearing (see People v
Joseph, 90 AD3d 1646, 1647).




Entered:    March 16, 2012                         Frances E. Cafarell
                                                   Clerk of the Court